Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed 12/22/2021 has been entered.


Response to Arguments
Applicant’s arguments filed 12/22/2021 have been fully considered but are not persuasive. Applicant argues that Kelly fails to teach “the BMC-microservice being a modularized application that is separate from a firmware package of the BMC, and that is configured to interact with the BMC-OS while the BMC-microservice executes on the BMC”. However, Kelly discloses modularized applications operating on the BMC apart from firmware (e.g. multiple applications including fan modules, diagnostic processes, device monitors, etc. which are separate from the firmware – see at least ¶ 26 and fig. 2). Applicant’s further arguments are moot in view of the new grounds of rejection presented herein. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating      obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-12, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200356380 to Kelly in view of US 20150220350 to Katsumata.


Regarding claim 1, Kelly teaches a system comprising: one or more processors; and one or more non-transitory computer-readable media storing computer- executable instructions that, when executed by the one or more processors, cause the one or more processors to: 

a baseboard management controller (BMC) of a server of a communications network, wherein the BMC of the server has one or more processors that operate independently from a motherboard of the server, wherein a microservice management platform is supported by one or more computing devices that are remote from the server; (¶ 25, BMC processor; fig. 2, supporting devices; ¶ 30, see fig. 2 and ¶ 28-30); and 

the BMC being configured to load and execute the BMC-microservice thereon (¶ 23-26, fig. 2, loading and execution of modularized applications), wherein: the BMC being configured to have a BMC operating system (BMC-OS) executing thereon (¶ 25, BMC OS), wherein the BMC-OS facilitates loading and execution of the BMC- microservice on the BMC (¶ 19-23, 26), 

the BMC-microservice being a modularized application that is separate from a firmware package of the BMC, and that is configured to interact with the BMC-OS while the BMC-microservice executes on the BMC (¶ 23-30, fig. 2, modularized applications separate from firmware of BMC), and 

the BMC-microservice includes computer-executable instructions that, when executed by the one or more processors of the BMC, cause management of operations of the server or monitoring of status of the server (¶ 19-26, facilitating monitoring).  
Kelly fails to teach obtaining, at a microservice management platform, a request for a BMC-microservice for a baseboard management controller; and delivering, from the microservice management platform and over a communication network, the BMC-microservice to server that includes the BMC. 
However, Katsumata teaches obtaining, at a microservice management platform, a request for a BMC-microservice for a baseboard management controller; and delivering, from the microservice management platform and over a communication network, the BMC-microservice to server that includes the BMC (¶ 90-91, request and delivery of BMC applications). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Katsumata. The motivation to do 

Regarding claim 2, 9, 16,
Kelly teaches: 
wherein the BMC is configured to access internal sensors to measure physical properties of the motherboard of the server (¶ 1, 3, 21-22, 24).  

Regarding claim 3, 10, 17,
Kelly teaches: 
wherein the physical properties are selected from a group consisting of temperature, humidity, power-supply voltage, fan speed, and communication signals (¶ 38).  

Regarding claim 4, 11, 18,
Kelly teaches: 
wherein the BMC is configured to monitor functions of an operating system of the server (¶ 39, error, fault, or failure monitoring).  

Regarding claim 5, 12, 19,
Kelly fails to teach: wherein the BMC-microservice is modularized as a container and uses application programming interfaces (APIs) to communicate with the BMC-OS.  However, Official Notice is taken that the use of APIs to facilitate communications a well-known expedient in the art. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the BMC-microservice is modularized as a container and uses application programming interfaces (APIs) to communicate 

Regarding claim 7, 14,
Katsumata teaches: 
wherein obtaining the request includes receiving the request from a subscribed user of a server-management service, and the microservice management platform is part of the server-management service (¶ 90-91). Motivation to include Katsumata is the same as presented above. The limitations of claims 7 and 14 regarding the user, the submission, subscription and the language directed to the server-management service are not afforded patentable weight for purposes of claim interpretation and/or application of prior art (see the rejections above under 35 USC 112, second paragraph).

Claims 8, 15 are addressed by similar rationale as claim 1.

Regarding claim 20,
Kelly teaches: wherein the BMC system is configured to load and execute multiple different BMC-microservices (¶ 26, fig. 2); wherein the multiple different BMC-microservices are each modularized as a container and isolated from other BMC-microservices stored on the BMC (¶ 26, fig. 2).
Kelly fails to teach but Katsumata teaches the obtaining from the microservice storehouse (see Katsumata ¶ 90-91). Motivation to include Katsumata is the same as presented above.




Claims 6, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly and Katsumata in view of US 20180144135 to Rihan.

Regarding claim 6, 13,
Kelly teaches: wherein the multiple different BMC-microservices are each modularized as a container and isolated from other BMC-microservices stored on the BMC (¶ 26, fig. 2).
Kelly fails to teach: 
further configured to store multiple different BMC-microservices that are available to be delivered to the BMC upon request, wherein the multiple different BMC-microservices are each modularized as a container and isolated from other BMC-microservices stored on the BMC.
However, Rihan teaches:
further configured to store multiple different BMC-microservices that are available to be delivered to the BMC upon request, wherein the multiple different BMC-microservices are each modularized as a container and isolated from other BMC-microservices stored on the BMC (¶ 46).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Rihan. The motivation to do so is that the teachings of Rihan would have been advantageous in terms of providing trusted versions of programming (Rihan, ¶ 46).


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J JAKOVAC whose telephone number is (571)270-5003.  The examiner can normally be reached on 8-4 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on 572-270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN J JAKOVAC/Primary Examiner, Art Unit 2445